
	

113 HR 3021 IH: IRS Employee Responsibility Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3021
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Fincher
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the personal liability of certain Federal
		  officers and employees of the Internal Revenue Service, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 IRS Employee Responsibility Act of
			 2013.
		2.In
			 general
			(a)Finding
			 regarding officer or employee actionsIf any officer or employee of the Internal
			 Revenue Service is held liable in any action pertaining to the official duties
			 of that officer or employee, then the court may award, where the court finds
			 that actions at issue of the officer or employee of the United States were in
			 violation of Federal law, vexatious, frivolous, or in bad faith, unless the
			 court finds that special circumstances make the award unjust, to the plaintiff
			 attorneys’ fees and other costs of litigation, in addition to any other award
			 available under law.
			(b)Officer or
			 employee To bear costs of litigationIf the court makes a finding under
			 subsection (a) that the actions at issue of the officer or employee of the
			 United States were in violation of Federal law, vexatious, frivolous, or in bad
			 faith, the court may order that all awards, including any award of costs of
			 litigation under subsection (a) shall be paid by that officer or employee, and
			 that the United States may not reimburse that officer or employee.
			
